[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION
Plaintiff sustained injuries, for which she sues, when she fell on a slippery walkway in a "common area" of a Jamestown condominium. Count III of her complaint names William Burgin and James Estes as defendants, averring they were the developers and declarants of the condominium property, and provided architectural and design services for the building and its common areas. Plaintiff alleges a breach of duty by those defendants in that their design and construction contained defects rendering the walkway dangerous and unsafe for its users. In Count I she sued the owner of the condominium which included the "common areas" and in Count II she sued the owners of the unit which she was approaching at the time she fell. Defendants Burgin and Estes move for summary judgment. The Court has considered the averments of Count III of the complaint, certain answers to interrogatories and the memorandum submitted by those defendants. The defects here were obvious. Maggi v. deFusco, 107 R.I. 278 holds that a developer is not liable for obvious defects, well known to the plaintiff, as they were here.
The motion is granted and, there being no just reason for delay (R.C.P. 54(b)), the Court expressly directs that the clerk enter judgment forthwith for defendants Burgin and Estes for costs.